DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I: Fig. 1, claims 1-22, in the reply filed on 10/29/20 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2012/0236646 A1 in view of Oka et al. US 2007/0058441 A1.
Regarding claims 1-12, 14-19, 21 and 22, Hsu discloses:
A nonvolatile memory (NVM) unit (Fig. 4), comprising:
a semiconductor substrate comprising a first oxide define (OD) region (PW in 402), a second oxide define (OD) region (NW in 402), and a third oxide define (OD) region (NW in 401) separated from one another by a trench isolation region (para 0028; CMOS process), wherein the first, second and third OD regions are in parallel to one another and extend along a first direction, and wherein the first OD region is situated between the second OD region and the third OD region;
a single-poly floating gate transistor (400) disposed on the first OD region;
the floating gate transistor comprises a first floating gate extension continuously extending toward the second OD region along a second direction and adjacent to an erase gate region (EL) disposed in the second OD region;

Hsu does not disclose:
serially connected single-poly floating gate transistors disposed on the first OD region.
Oka discloses a publication from a similar field of endeavor in which:
A multi-cell per bit nonvolatile memory unit, comprising serially connected single-poly floating gate transistors (FGRs) in a first OD region (Fig. 12; FGRs)
It would have been obvious to one skilled in the art to further employ serially connected floating gates to the NVM structure of Hsu in order to alleviate issues associated with FN current tunneling such as the programmable field effect transistor is deteriorated, rewriting of data cannot be performed stably, and data cannot be programmed successfully because the junction breakdown voltage between semiconductor regions for source and drain of a programmable field effect transistor and a well thereof exceeds the limit to cause breakdown; by utilizing an FN tunneling current of an entire channel surface. 
(claim 2) select transistor (SG)
(claim 3) word line transistor (WL)
(claim 4) p well (PW)
(claim 7) N+ source doping region (463); N+ common doping region (464); select gate (472/SG)
(claim 8) source line (SL)
(claim 10) second N+ common doping region (461); N+ drain doping region (462); word line (WL)
(claim 11) bit line (BL)
(claim 15) N well (NW)

(claim 17) erase line (EL)
(claim 19) control line (CL)
(claims 21 and 22) para 0005
Regarding claims 13 and 20, although Hsu/Oka do not specifically disclose “(claim 13) wherein each of the serially connected single-poly floating gate transistors has a threshold voltage that is smaller than that of the select transistor or the word line transistor; and (claim 20) wherein a channel length of each of the serially connected single-poly floating gate transistors is shorter than that of the select transistor or the word line transistor”, Hsu does give evidence into desire to provide a pinched off channel between the floating gate and the and the source diffusion region, thereby allowing read/write operations to function. As a result, it would have been obvious to one skilled in the art to determine the claimed criteria to achieve such an effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERROL V FERNANDES/Primary Examiner, AU 2894